Citation Nr: 0920363	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-41 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which, inter alia, denied the 
Veteran's claim seeking entitlement to service connection for 
hearing loss.

In an October 2007 decision, the Board, inter alia, denied 
the Veteran's claim for entitlement to service connection for 
hearing loss.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2008, the Secretary of Veterans Affairs and the 
Veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case for further 
development solely with respect to the issue of entitlement 
to service connection for hearing loss.  Also in that motion, 
the Veteran withdrew his claims for entitlement to service 
connection for hepatitis B, diabetes mellitus, swine flu 
virus, and gout.  That motion was granted by the Court in 
December 2008, and the case was returned to the Board for 
further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims.  VA's duty to assist 
includes obtaining service personnel records when necessary 
for making an adequate determination on the claim.  
Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the December 2008 Joint Motion granted by the Court, it 
was found that "[t]he record contains a VA audiology consult 
report indicating sloping to mild high-frequency 
sensorineural hearing loss in both ears....The report also 
indicates that there is an audiogram in the Computerized 
Patient Record System (CPRS)."  On remand, the Agency of 
Original Jurisdiction (AOJ) should obtain the audiogram, 
analyze the evidence and determine if such evidence 
constitutes competent evidence of current hearing loss.

The Board notes that neither the VA audiology consult report 
nor the CPRS audiogram appears to be in the claims file.  In 
his May 2009 Informal Hearing Presentation, the Veteran's 
representative stated that the dates of those records were 
not in the file, and also that he was "unable to find [the 
VA audiology consult] in the file."

Pursuant to the Joint Motion granted by the Court, if the 
audiogram cannot be obtained, then the Veteran should be 
scheduled for a VA audiological examination to ascertain 
whether he has hearing loss.  The examiner should also 
determine whether the Veteran's hearing loss, if it exists, 
is etiologically related to his time in service.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the Veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted 
for his claimed hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection is granted on 
appeal, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that VA has complied 
with VA's duties to notify and assist a 
claimant.

2.  Locate an audiogram in the CPRS, and a 
VA audiology consult report, pertaining to 
this Veteran.  The audiogram, if located, 
should be associated with the Veteran's 
claims folder.  

3.  Thereafter, the Veteran should be 
scheduled for a VA audiological 
examination to ascertain whether he 
currently has hearing loss, and, if so, 
its etiology.  The claims file should be 
made available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  The examiner should 
express opinions as to whether the Veteran 
has hearing loss, and, if so, whether it 
is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's hearing loss was caused or 
aggravated by his time in service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons therefore.

4.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
hearing loss.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




